Citation Nr: 0613118	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served honorably with the 
United States Marine Corps (USMC) from December 1, 1969 to 
February 18, 1970.  He also served in the United States Army 
from June 1971 to October 1971 at which time he was 
discharged under other than honorable conditions because of 
fraudulent entry and not disclosing his previous service and 
physical defect which rendered him not medically qualified.   
In a June 1972 administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, it was determined that the veteran's service in the 
U. S. Army terminated by an undesirable discharge because of 
fraudulent enlistment was a bar to his receiving benefits 
from VA.  

This matter is before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a June 2003 administrative decision by 
the Detroit RO, which denied the veteran's claim for 
nonservice-connected disability pension benefits.  While the 
veteran indicated on his April 2004 VA Form 9 that he wished 
to testify at a BVA hearing, and he was scheduled for such a 
hearing in June 2005, he failed to report for that hearing 
and has not requested another.  


FINDINGS OF FACT

1.  The appellant served with the USMC for two months and 18 
days; he did not have 90 days consecutive active duty 
military service during a period of war, and he was not 
released or discharged from service during a period of war 
for a service-connected disability. 

2.  The veteran is barred from receiving benefits for his 
period of service in the 
U. S. Army terminated by an undesirable discharge because of 
fraudulent enlistment.



CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 
3.1(e, f), 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
did not have qualified wartime service required under the law 
to be eligible for the nonservice-connected disability 
pension.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA nonservice-connected 
disability pension benefits and of the necessary criteria and 
the reasons that his claim had been denied by means of a May 
2003 letter, the discussion in the June 2003 decision and the 
March 2004 statement of the case (SOC).  There is no 
indication of any relevant records that the RO failed to 
obtain.  There is no reasonable possibility that obtaining a 
VA medical opinion would substantiate this claim, which has 
been denied because of a lack of qualifying service.  

Because it has not been established that the appellant had 
wartime service, and since there is no additional and 
pertinent information to dispute the veteran's service dates, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1) (2005).  This case hinges upon the 
threshold determination as to whether the appellant has 90 
days of wartime service, and in this regard the evidence of 
record (his DD Form 214s and military personnel records) has 
indicated that he does not have the requisite service.  No 
amount of notice from VA can change the appellant's status as 
a veteran without active duty service for 90 consecutive days 
beginning or ending in period of war.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
are not warranted.

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The veteran contends that he is entitled to nonservice-
connected disability pension. 
A DD Form 214 indicates that the veteran served with the USMC 
for two months and 18 day (from December 1, 1969 to February 
18, 1970).  This period of service during wartime did not 
amount to the requisite 90 consecutive days required for 
entitlement to a nonservice-connected disability pension.  
While the veteran contends that he was separated from service 
in 1970 for disability that should have been service-
connected, the Board finds that the evidence of record does 
not support such a finding.  Review of the veteran's service 
medical records and other service records (including a 
January 1970 Standard Medical Evaluation Form and a January 
1970 Aptitude Board Report) reveals that he was separated 
from service due to unsuitability and not for any disability.  
Additionally, the Board notes that since separation from 
service, all of the veteran's claims for service connection 
have all been denied.  

While the veteran also served in the U. S. Army from June 
1971 to October 1971, the Board points out the veteran was 
discharged in October 1971 under other than honorable 
conditions because of fraudulent entry and not disclosing his 
previous service and physical defect which rendered him not 
medically qualified.  In a June 1972 administrative decision, 
the Detroit RO determined that the veteran's service in the 
U. S. Army terminated by that undesirable discharge because 
of fraudulent enlistment was a bar to his receiving benefits 
from VA.  Although the veteran noted in a July 2004 statement 
that he was applying for a change in his discharge in order 
to qualify for nonservice-connected pension, there is no 
indication in the record that the June 1972 administrative 
decision finding his 1971 undesirable discharge to be a bar 
to VA benefits for that period has been disturbed.  
Consequently, the veteran's second period of service cannot 
serve to qualify the veteran for entitlement to a nonservice-
connected pension.       

In sum, the records do not show that the veteran had 
qualified active duty service for 90 days during a period of 
war, nor do they show that he was discharged for a service-
connected disability.  Thus, the Board finds that the veteran 
does not meet the basic eligibility requirements for 
nonservice-connected pension benefits; he did not have 90 
consecutive days of active service during a period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.2, 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to nonqualifying service.


ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension.  Accordingly, the appeal is 
denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


